DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Hurles on 11/04/2021.

The application has been amended as follows: 
16. (currently amended) The degas bottle of Claim 14, wherein said baffle extends lengthwise along an axis between one of said upper wall and said lower wall, and wherein said baffle has opposite free edges extending generally parallel to said axis.

Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record do not teach the specifics of claims 1 and 13 with regards to having an interior wall disposed in a cavity and extending towards a free bottom end and a baffle in the inlet chamber between the interior wall and the inlet, wherein the coolant flowing through the inlet impinges against the baffle then flows beneath said free end of said interior wall and then through said outlet.
US20180266306 teaches the baffle 59 and the inner wall extending to a free end at the bottom 51. It does not teach that the baffle is between the interior wall and the inlet, and the coolant impinges against the baffle then flows beneath said free end. The arrows shown in figure 4 show that the baffle 59 is meant for the coolant to flow around on its way to the outlet.
US20170356328 teaches having an interior wall 26/27 along with baffle 20 that is between the interior wall and the inlet. However the interior wall 26/27 does not have a free end at the bottom and extends towards it. As seen in figures 1 and 2, the wall 26 and 27 connect to the bottom and the slot shown in 29 is merely a hole and not a free end.
US6216646 teaches a deaeration bottle for coolant that has multiple chambers within the device for the fluid to flow through, including holes along the bottom. However these holes as shown are not free ends as the walls of each chamber still connect to the bottom surface.
US7717233 teaches an oil tank separator that has an inlet 45 with a baffle around 43, and an interior wall 24. The interior wall does not connect to a free end as the openings 47 are merely holes. 
US20150144079 teaches a degassing tank for a cooling system. It teaches an inlet at 28, outlet at 34, baffle at F2, and interior wall 60. However it does not teach that the inlet is proximate to the upper end of the device. Figure 3 shows that the inlet is at the bottom. The fluid also enters the device, hits the baffle and goes up into the interior wall before going underneath the free end.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        11/04/2021